DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 8-13, 15-18, and 20-23 are pending in the current application.
	Claims 1, 8, 15, and 18 are amended as filed on 10/26/2021.
	Claims 7, 14, and 19 are canceled as filed on 10/26/2021.
	Claims 21-23 are new as filed on 10/26/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/581,637 (reference application), hereinafter 637.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 8, and 15, 637 taught a method for generating network traffic statistics (claim 17, lines 1-2) comprising: receiving, at a network information 
Likewise, claims 2-7, 9-14, and 16-20 are also rejected, at least, based on their respective dependencies on claims 1, 9, and 17.  Furthermore, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pre-Grant Publication No. US 2016/0357587 A1), hereinafter Yadav, in view of Frey et al. (Pre-Grant Publication No. US 2014/0086069 A1), hereinafter Frey.

2.	With respect to claims 1, 8, and 15, Yadav taught a method for generating network traffic statistics (0100, lines 1-9, where the aggregated data is the network traffic data of figure 7 and the collector is the appliance) comprising: receiving, at a network information collector device via a network, an accumulating map from a network appliance device, wherein the accumulating map comprises a condensed and aggregated version of web traffic flow information to the network appliance device (0036, lines 1-12, where the engine is the collector, and where the accumulating map can be seen in 0100, lines 13-14, where the data is aggregated and the flows are mapped.  Accordingly, the aggregated data, which is based on the report data, can accumulated data as being only specific elements of the total data, in accordance with 0100, lines 1-4, where only the portion thereof of the flow data is transmitted); populating an accumulation map database with the accumulating map (0100, where the engine’s generated reports are stored in the database of 0101); and generating a report of the network traffic statistics hosted by the network appliance device and the other network appliance devices (0100, where the engine’s generated reports are based on the collected data).


3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulation map is encrypted and the method further comprises: decrypting the accumulation map prior to 

4.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulating map is generated using an eviction policy that removes at least some of the web traffic flow information (0043, where the eviction policy can be seen).

5.	As for claims 5 and 12, they are rejected on the same basis as claims 4 and 11 (respectively).  In addition, Frey taught wherein the eviction policy is a batch eviction of the web traffic flow information (0043, where 0026 shows that the data comes in batches which teaches that the eviction policy would remove in batches, when at capacity, in order to make room for the incoming data).  Both of the systems of Yadav and Frey are directed towards managing network flow data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize populating the map/table and a specified eviction policy, as taught by Frey, in order to ensure that the system does not overload it’s memory buffers and maintains all relevant data that it is able to acquire.

6.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulating map 
excess of the target number of entries for the specified time period (0052, where the no new traffic that is recent is a target number in a specified time period, and where it is given that the entry information is logged, otherwise, there would not be a location from which to evict the entries)

8.	As for claim 22, it is rejected on the same basis as claim 1.  In addition, Frey taught wherein the accumulation map comprises one aggregated entry for the network appliance device and a particular port within the specified time period (0052, where the TA tables port data for the network appliance can be seen in, at least, 0019).

9.	As for claim 23, it is rejected on the same basis as claim 1.  In addition, Yadav taught wherein the accumulation map comprises the web traffic flow information and one or more indexing structures (0100, where web traffic can be seen in 0020, and an indexing structure is given in order to keep the data organized.  See the table of 0106 for example).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, in view of Frey, and in further view of Ivie (Pre-Grant Publication No. US 2006/0123035 A1).

.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav, in view of Frey, and in further view of Yadav (Pre-Grant Publication No. US 2016/0359872 A1), hereinafter Yadav872.

11.	As for claim 23, it is rejected on the same basis as claim 1.  However, the combination of Yadav and Frey did not explicitly state wherein the accumulation map comprises an aggregated packet loss associated with a hierarchical domain string in the web traffic flow information.  On the other hand, Yadav872 did teach wherein the accumulation map comprises an aggregated packet loss associated with a hierarchical . 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.

12.	The applicant argues on page 9 that “the TA module 111 is not receiving “accumulating maps” but merely generating “keys” to define a hierarchy of traffic. There are no alleged accumulation maps that are “received” in Frey at a “network information collector,” as recited in claim 1, because the TA table manager appears to receive general packet/flow information and generating reports locally.”
	However, 0100 explicitly teaches that the flow data is aggregated, generated into a report, and sent to the router.  Simply because Yadav refers to the device with is collecting flow data as a collector, doesn’t mean that the router, which collects the generated report data, is not a data collector under broadest reasonable interpretation.  

13.	The applicant argues on page 10 that “Frey describes a “housekeeping routine” that runs every 10 minutes in order to “periodically scale[] down” the entries of the table. /d., paragraph 52. “By periodically scaling down the recent traffic measure 502, it represents a recent traffic average movement. The recent traffic measure 502 is solely used determine which of the entries has less recent traffic and becomes an eviction candidate.” /d. (emphasis added) As such, Frey cannot be read to include a “maximum number of entries for a specific time period” as recited in claim 1, because the eviction routing in Frey is “solely used” to keep the most recent entries, not a maximum number of entries in a time period.”
	However, Frey does indeed teach the maximum number of entries in the TA (see 0044).  Thus the limitations are taught.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452